991 F.2d 795
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Barry HOWARD, Petitioner,v.RAILROAD RETIREMENT BOARD, Respondent.
No. 92-3826.
United States Court of Appeals, Sixth Circuit.
April 1, 1993.

Before RYAN and SUHRHEINRICH, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
On petition for review of a decision of the Railroad Retirement Board,


2
This cause came on to be heard on the record compiled before the Board, and briefs and oral argument of the parties.   Upon due consideration thereof the court concludes that the findings and decision of the Board are supported by substantial evidence on the record as a whole.


3
It is therefore ORDERED that the judgment of the Railroad Retirement Board in this case be and it hereby is affirmed.